[PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                                                                   U.S. COURT OF APPEALS
                                         No. 96-9250                 ELEVENTH CIRCUIT
                                                                          2/02/99
                                                                      THOMAS K. KAHN
                                                                           CLERK
                                D. C. Docket No. 95-CR-27-1


       UNITED STATES OF AMERICA,

                                                                             Plaintiff-Appellee,

                                            versus

       WILLIAM NEY RAMIREZ-PEREZ,
       MACLAVIO AVELLANEDA-GAMA,
       HOMERO AVELLANEDA-GAMA,

                                                                         Defendants-Appellants.



                         Appeals from the United States District Court
                             for the Northern District of Georgia

                                      (February 2, 1999)

Before TJOFLAT and HULL, Circuit Judges, and KRAVITCH, Senior Circuit Judge.


TJOFLAT, Circuit Judge:

       Homero Avellaneda-Gama (“Homero”), Maclavio Avellaneda-Gama (“Maclavio”), and

William Ney Ramirez-Perez (“Ramirez”) challenge their convictions and sentences for multiple

offenses relating to a methamphetamine distribution conspiracy. We dispose of their challenges
as follows. We vacate Maclavio’s convictions for conspiracy to distribute methamphetamine

and possession with the intent to distribute methamphetamine, and remand the case for a new

trial on those charges, because the district court violated the Bruton1 rule when it allowed a

prosecution witness to relate an out-of-court statement made by Homero that implicated

Maclavio. We affirm Maclavio’s remaining conviction for possession of a firearm as well as the

convictions of Homero and Ramirez. Finally, we vacate the portion of Homero’s sentences that

mandates, as a condition of supervised release, that Homero be deported; the Illegal Immigration

Reform and Immigrant Responsibility Act (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009

(1996), as amended by Act of Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656, divested the

district court of authority to impose such a condition.



                                                 I.

       On November 9, 1995, an agent of the Georgia Bureau of Investigation (“GBI”) met with

a confidential informant, who placed a telephone call to Homero and told him he knew someone

who wanted to purchase drugs. The undercover agent then took the phone and told Homero that

he wanted to buy one-half ounce of methamphetamine and one pound of marijuana. Homero

agreed to meet with the agent and deliver the drugs on November 15; he said that he would be

accompanied by his brother-in-law, Ramirez.

       On November 15, Homero and Ramirez appeared at the designated meeting place and

consummated the transaction. At that time, Homero provided the agent with one-half ounce of

methamphetamine but was unable to deliver the marijuana. After paying for the drugs, the agent


       1
           Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968).

                                                 2
indicated that he would like to purchase an additional three pounds of methamphetamine and

thirty pounds of marijuana. Homero replied that it would be no problem.

       On November 20, the agent contacted Homero and asked him when the drugs would be

available. Homero said that he had obtained the three pounds of methamphetamine, but that the

marijuana had not yet arrived. The agent agreed to purchase the methamphetamine provided

Homero sold him an additional pound. Homero agreed to do so, and the two arranged to

consummate the transaction at the Days Inn in Commerce, Georgia.

       On November 22, the agent, accompanied by a squad of law enforcement officers,

obtained a room at the Days Inn and set up surveillance equipment in adjoining rooms and in the

hotel parking lot. At 10:10 a.m., the agent called Homero. A short time later, Homero,

Maclavio, and Ramirez arrived at the hotel parking lot. Homero came in a Ford Mustang and

parked it at one end of the parking lot, facing the hotel. Ramirez drove a Ford Escort and parked

it at the other end of the parking lot, facing the street. Maclavio was sitting in the passenger seat

of the Escort. Homero and Ramirez exited their vehicles and walked around the parking lot,

peering into other cars. Ramirez then twice walked from the Escort to the rear of the hotel and

back. According to a GBI agent, Ramirez appeared to be acting as a “lookout.” Ramirez finally

got back into the driver’s side of the Escort and closed the door.

       Finally, Homero walked over to the Escort and was handed a shoe box wrapped with duct

tape through the driver’s side window. Homero then proceeded into the hotel. Once inside the

agent’s room, Homero opened the shoe box, removed several packages, and gave them to the

agent. The packages contained methamphetamine. At this point, the officers closed in and

arrested Homero, Maclavio, and Ramirez. In addition to the drugs, the officers confiscated a


                                                  3
nine millimeter pistol they found in a box under Maclavio’s seat in the Escort, as well as an

employment authorization card issued by the Immigration and Naturalization Service (“INS”)

that was in Homero’s possession.

       A six count indictment, returned by a Northern District of Georgia grand jury, charged

Homero, Maclavio, and Ramirez as follows. Count one charged all three defendants with

conspiracy to possess with the intent to distribute methamphetamine, in violation of 21 U.S.C. §§

841(a)(1), 846. Count three alleged that on November 15 Homero possessed methamphetamine

with the intent to distribute, and count four alleged that on November 22 all three defendants

possessed methamphetamine with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

Count five charged Homero and Maclavio with possession of a firearm on November 22 while

being an illegal alien, in violation of 18 U.S.C. § 922(g)(5). Finally, counts two and six charged

Homero with willfully making a false attestation for the purpose of receiving an employment

authorization card from the INS and with possession of an employment authorization card that

he had procured by means of a false statement, in violation of 18 U.S.C. § 1546(a)-(b).2 Each

defendant pled not guilty. At the conclusion of a joint trial the jury found the defendants guilty

on all counts.3




       2
         Homero received the INS employment authorization card after applying for political
asylum. Although Homero was a Mexican citizen, he stated on his application that he was a
citizen of Guatemala and had fled his country to escape guerilla fighters who had threatened his
life.
       3
         The district court sentenced the defendants to terms of imprisonment, followed by five
years supervised release. A condition of Homero’s supervised release was that he be deported
upon release from prison.

                                                 4
                                                II.

       Maclavio seeks a new trial on the ground that the district court erred in permitting a GBI

agent to relate a post-arrest statement made by Homero that inculpated Maclavio. The statement

was that the nine millimeter pistol the officers found in the box located under Maclavio’s seat in

the Escort had been carried to the Days Inn parking lot by Maclavio at Homero’s instruction.

The agent testified as follows:

       Q. Did [Homero] tell you whose pistol it was?
       A. Yes, he did.
       Q. Whose did he say it was?
       A. He said the pistol belonged to him. He had bought it at the Georgia
       Mountains Center.
       Q. Did he tell you whether or not he had asked to have the pistol brought to that
       meeting?
       A. Yes, he did.
       Q. And what did he say?
       A. He stated he wanted the pistol at the location for protection in case I tried to
       rip him off.

       Maclavio contends that Bruton barred the admission of this testimony. In that case, the

Supreme Court held that the admission of an out-of-court statement of a non-testifying co-

defendant in a joint trial violated the Sixth Amendment’s Confrontation Clause. Although

Homero’s statement did not explicitly refer to Maclavio, Maclavio argues that the statement

implicated him because other evidence in the case made it clear that Homero was referring to

him when he told the agent that he asked that the pistol be brought to the Days Inn “for

protection.”

       Although the Government concedes that allowing Homero’s statement into evidence

violated Bruton, it claims that the error was harmless because the jury had already been informed




                                                5
of Maclavio’s post-arrest statement, in which Maclavio admitted bringing the pistol to the hotel.4

Consequently, the Government argues, Homero’s statement did not further incriminate

Maclavio; it merely indicated that Maclavio brought the pistol to the crime scene at Homero’s

initiative rather than his own.5

       We conclude, however, that the admission of Homero’s statement was not harmless error.

To demonstrate why, it is first necessary to consider the inferences the jury may have drawn

from the evidence as to why Maclavio brought the gun to the crime scene had Homero’s

statement not been admitted into evidence. First, Maclavio may have brought the gun for his

own protection (this reason is particularly plausible in light of the fact that Maclavio was an

illegal alien and may have been carrying a pistol to protect himself from the authorities).

Another possibility is that Maclavio realized from Homero’s and Ramirez’ actions that they were

up to some mischief, so he brought the weapon for his own safety. Neither of these two reasons

for bringing the pistol to the scene would have implicated Maclavio in the conspiracy. Finally,

Maclavio could have brought the pistol to facilitate the drug transaction. Without Homero’s

statement that he told Maclavio to bring the gun, the jury would have had no reason to choose

the third inference over the first two – in other words, the evidence would have been in


       4
        Maclavio made the admission while being interrogated by an INS agent after having
been advised of his Miranda rights. At the conclusion of the interrogation, the agent summarized
what Maclavio had said in a written statement which Maclavio signed. During the
Government’s case-in-chief, the agent testified as to what Maclavio said during the interrogation.
The Government, however, did not offer the written statement into evidence.
       5
         During his post-arrest interrogation by the INS agent, Maclavio said that either Homero
or Ramirez instructed him to carry the pistol to the Days Inn parking lot. The INS agent did not
reveal this fact, however, in his testimony during the Government’s case-in-chief. See part III,
infra. Consequently, the jury learned only from Homero’s statement that Maclavio brought the
gun at Homero’s instruction.

                                                 6
equipoise. Homero’s statement that he told Maclavio to bring the pistol eliminated the first two

inferences – it told the jury that Maclavio brought the gun for Homero’s reason rather than his

own (potentially innocent) reasons.

       With Homero’s statement in the record, the jury could infer that Maclavio knew

Homero’s reason for wanting the pistol brought to the hotel. Homero wanted the pistol for

protection in case his buyer attempted to “rip him off.” This fact raised the inference that the

gun carrier would be expected to watch for danger so that he could protect the group if danger

arose – in essence, the gun carrier would need to act as a lookout. Having drawn these

inferences, the jury could infer that the gun carrier would know the reason for going to the hotel.

In order to protect the group, the gun carrier would need to know what danger loomed ahead.

Given that Homero was entrusting his life to the gun carrier, the jury would deem it unlikely that

Homero would risk his own life by leaving his protector in the dark about what was about to

transpire. In sum, that Homero instructed Maclavio to bring the gun strongly suggested that

Maclavio knew the reason for going to the hotel (and also that Maclavio actively participated in

the conspiracy by acting as a lookout).

       This final inference was particularly strong in light of the fact that Homero entrusted

Maclavio with the only weapon the group brought with them to the drug deal, and Maclavio was

the only one who had easy access to it. Homero never had access to the pistol – from the time

the group left their house until they were arrested, Homero never came near the seat under which

the gun was hidden. Furthermore, Ramirez had only limited access to the gun. After the group

arrived at the hotel, Ramirez and Homero got out of their cars and walked around the parking lot

peeking into cars (presumably looking for danger). During this time, Maclavio was alone in the


                                                 7
Ford Escort with the pistol. If any trouble arose, Maclavio was the only one who had access to

the weapon. After Ramirez returned to the Escort, he could have used the weapon, but he would

have had to reach across the front seat, through Maclavio’s legs, and under the seat to retrieve it.

In fact, there is no evidence indicating that Ramirez even knew that Maclavio had put the pistol

under his seat. Consequently, if the gun was needed, only Maclavio could quickly have drawn

the weapon from its hiding place. This suggests that Homero expected Maclavio – and only

Maclavio – to protect the group with the pistol if danger arose.

       Finally, given that Homero asked Maclavio to bring the gun (rather than Maclavio having

brought the pistol for his own reasons), it seems counter-intuitive that Maclavio would have

placed the gun in the car without knowing why it was needed. When someone is asked to place

a gun in a car, and then get in that car themselves, we would expect that person to ask why the

gun is required. The need for a gun would tip off most people that they were likely to encounter

danger, and most people would ask questions about what they were about to do. The fact that

Homero asked Maclavio to bring the pistol raised a reasonable inference that Maclavio either

asked Homero why the gun was needed, or did not need to ask because he already was part of

the conspiracy and therefore knew the reason for the gun. It certainly would not have been

unreasonable for the jury to infer from Homero’s statement that Maclavio knew what Homero

was about to do.

       In short, the fact that Homero told Maclavio to bring the pistol eliminated all of the other

possible reasons for the presence of the gun. Additionally, that fact raised the strong inference

that Maclavio knew why the gun was needed. This inference was particularly harmful to

Maclavio’s defense because without it there was only sparse evidence connecting Maclavio to


                                                 8
the drug conspiracy. Prior to his arrival at the Days Inn parking lot, none of the Government’s

witnesses had ever seen or heard of Maclavio, and none of the law enforcement officers

surveilling the parking lot saw Maclavio do anything besides remain slumped in the passenger

seat of the Escort – unlike Homero and Ramirez, Maclavio never handled the drugs or left the

car.

        Homero’s statement aside, the only evidence against Maclavio was his presence in the

Escort and the fact that he placed the pistol under his seat. As discussed above, without

Homero’s statement, the evidence was in equipoise as to Maclavio’s reason for bringing the

pistol to the Days Inn. Thus, the mere fact that he placed the pistol under his seat did little to

implicate Maclavio in the conspiracy. Furthermore, Maclavio’s mere presence at the crime

scene, without other evidence, would have been insufficient to prove his guilt. See United States

v. Hernandez, 896 F.2d 513, 518 (11th Cir. 1990). Thus, the evidence against Maclavio probably

would have been insufficient if not for Homero’s statement.

        Because a jury reasonably could have concluded from Homero’s statement that Maclavio

was guilty of both the conspiracy to distribute methamphetamine and the possession with the

intent to distribute methamphetamine charges, the admission of Homero’s statement was not

harmless error. We therefore vacate Maclavio’s convictions on those two counts, and remand

his case to the district court for a new trial.6



        6
         The Bruton error was harmless as to Maclavio’s conviction for possession of a firearm
while being an illegal alien. Because Macalvio admitted that he brought the pistol to the hotel,
the only effect of Homero’s statement was to raise an inference that Maclavio knew why the
pistol was needed. Although that inference implicated Maclavio in the conspiracy and
substantive possession charges, it did not further implicate him in the possession of a firearm
charge.

                                                   9
                                               III.

       Maclavio next challenges the district court’s decision to allow into evidence testimony

regarding inculpatory parts – but not exculpatory parts – of the statement that he made to the INS

agent following his arrest. The gist of the exculpatory parts of Maclavio’s statement was that he

knowingly brought the pistol, but that he did not know either that they were going to the hotel or

that they were engaged in a drug transaction. Maclavio said that he fell asleep in the Escort

when they arrived at the hotel, and that he did not awaken until the agents arrested him.

       At trial, the Government attempted to admit Maclavio’s signed statement into evidence.

As noted supra, that statement was prepared and signed following Maclavio’s interrogation by

the INS agent. Because Maclavio’s signed statement inculpated Ramirez, Ramirez’ counsel

objected on Bruton grounds, and moved the court to redact the portions of the statement that

mentioned Ramirez. Maclavio’s attorney, in turn, objected to the redaction of any portion of the

statement. He argued that the statement would be misleading if only a portion was admitted into

evidence and that Federal Rule of Evidence 106 prohibited the admission of the statement in an

incomplete form. Furthermore, Maclavio’s attorney claimed, Rule 106 would apply even if the

prosecutor chose to question the INS agent about what Maclavio said during interrogation, rather

than introducing his written statement into evidence. If the prosecutor chose this option,

Maclavio’s attorney contended that the rule entitled him to cross-examine the agent about

anything in Maclavio’s statement – regardless of whether it was inculpatory or exculpatory.

       The court agreed with Maclavio’s attorney that if the prosecutor offered any part of the

written statement into evidence, then the entire statement would have to be admitted. The court

disagreed, however, that if the prosecutor examined the agent about what Maclavio told him


                                                10
during the interrogation – which preceded the signing of the statement – then Maclavio’s

attorney would be entitled on cross-examination to inquire as to exculpatory portions of it.7

Implicit in the court’s ruling was that Maclavio’s attorney could cross-examine the agent about

anything brought out on direct examination.

       The prosecutor, deciding not to offer the written statement, then questioned the INS agent

about what Maclavio said during interrogation. The agent testified as follows:

       Q. Mr. Arrugueta, did Mr. Maclavio Avellaneda-Gama tell you whether he brought the
       firearm from home that morning?
       A. Yes sir, he did.
       Q. Did he tell you whether or not it was in the box?
       A. Yes sir, he did.
       Q. And what did he say? Was it in the box?
       A. He stated that, yes, it was in the box.
       Q. Did he tell you whether or not he was aware of the presence of another box in the
       automobile in which he was driving – in which he was riding?
       A. He mentioned another box, but he did not state that it was in the automobile, as I
       recall.
       Q. Did he tell you whether or not he knew that there was a pistol in the box that he
       carried from home?
       A. Yes, sir, he did. He stated he did have knowledge there was a pistol in the box.
       ....
       Q. Did he tell you where he placed the pistol and the box?
       A. He stated that, once he was in the vehicle in which he rode, he placed the pistol in the
       box under his seat.

Maclavio’s attorney, citing Rule 106, moved to strike this testimony. The court denied the

motion.

       Maclavio now appeals this ruling. According to Maclavio, Rule 106 applied to the

agent’s testimony about what Maclavio said during interrogation because Maclavio’s statement


       7
         The court concluded that Maclavio’s attorney could not cross-examine the agent about
Maclavio’s exculpatory statements because these statements were hearsay. Unlike Maclavio’s
inculpatory statements, which were admissible as statements against interest, the exculpatory
statements did not fit into any hearsay exception.

                                                11
was reduced to writing. Consequently, anything that Maclavio said that was “necessary to

qualify, explain, or place into context the portion already introduced” was admissible. United

States v. Pendas-Martinez, 845 F.2d 938, 944 (11th Cir. 1988). Maclavio claims that the

exculpatory portions of the statement place the INS agent’s testimony into context in two

respects.

       First, Maclavio asserts, although the agent’s testimony created the inference that

Maclavio knew about the drug deal, his complete statement makes it clear that he said he neither

knew where they were going nor why. Second, although the agent stated that Maclavio admitted

he knew that a second box existed, Maclavio denies having made such an admission. In light of

the fact that the methamphetamine was carried in a box, and that this box was driven to the hotel

in the car in which Maclavio was a passenger, Maclavio stresses that whether he knew about this

box was of vital importance. Without the complete statement, Maclavio contends, the jury was

misled into believing that Maclavio admitted he knew a second box existed. In short, Maclavio

claims that under Rule 106 the court should either have struck the agent’s testimony, or allowed

Maclavio’s attorney to bring out on cross-examination anything that might be considered

exculpatory.

       We disagree that Federal Rule of Evidence 106 was implicated by the INS agent’s

testimony regarding Maclavio’s statement. Rule 106 applies only (with one narrow exception

discussed below) when a written document is admitted into evidence. Because the agent

testified as to what Maclavio told him during interrogation, and published nothing in the written

statement, Rule 106 does not apply to the agent’s testimony.

       Rule 106 states: “When a writing or recorded statement or part thereof is introduced by a


                                               12
party, an adverse party may require the introduction at that time of any other part or any other

writing or recorded statement which ought in fairness to be considered contemporaneously with

it.” (emphasis added). Because Maclavio’s written statement was not introduced, the plain

language of Rule 106 indicates that it does not apply.

       Despite this plain language, we have held that Rule 106 does apply in limited

circumstances even when no document is admitted into evidence: when a document is used in

such a way that it is “tantamount” to introduction of the document itself, we have stated that the

principle behind Rule 106 should apply because the same concerns about fairness and

completeness are present. See Pendas-Martinez, 845 F.2d at 943 (citing Rainey v. Beech

Aircraft Corp., 784 F.2d 1523, 1529 n.11 (11th Cir. 1986), aff’d en banc, 827 F.2d 1498, 1499

(1987), rev’d in part on other grounds, 488 U.S. 153, 109 S. Ct. 439, 102 L. Ed. 2d 445 (1988)).

Rainey involved a negligence and product liability claim that arose from a Navy aircraft

accident. The plaintiff in that case, a Navy flight instructor, had written a letter to the officer

who wrote the Navy report on the accident challenging the officer’s opinion about the cause of

the crash. We concluded that the principle behind Rule 106 applied because on direct

examination of the plaintiff, who was called as an adverse witness in the defense’s case-in-chief,

defense counsel (in his questions and through the plaintiff’s answers) published two paragraphs

of the letter.8 We stated that the policy underpinning Rule 106 was implicated – and required the

court to permit plaintiff’s counsel on cross-examination to publish other, related paragraphs of

the letter – because the two paragraphs defense counsel had introduced were misleading when


       8
         The letter was not introduced into evidence. Apparently, plaintiff’s counsel decided not
to object to defense counsel’s questions about the contents of the letter – which resulted in the
publication of two paragraphs of the letter – on best evidence grounds.

                                                  13
read by themselves. Thus, although the letter itself was not admitted into evidence, the result of

defense counsel’s questions was that parts of the letter effectively were introduced into evidence.

See Rainey, 784 F.2d at 1529-30.

       The same principle does not apply in this case, however. Here, the agent testified

regarding portions of the statement Maclavio made while being interrogated. Although

Maclavio’s statement was reduced to writing and signed, the prosecutor’s questions did not refer

to this writing. (In fact almost all of the prosecutor’s questions regarding the pistol began with

“Did he tell you . . . .” These questions therefore referred to the agent’s conversation with

Maclavio, not to the signed document). Because the prosecutor questioned the agent only about

what Maclavio said rather than about what was written in the document, Rule 106 did not apply.9


       9
          Although Rule 106 did not authorize Maclavio’s attorney, in cross-examining the agent,
to go beyond the scope of direct examination and elicit the exculpatory portions of his statement
to the agent, Maclavio had several options available to correct any inaccuracies in the agent’s
testimony. First, Maclavio was entitled to cross-examine the agent about anything he said on
direct. Maclavio could have questioned the agent, for example, about whether Maclavio actually
said he knew that a second box existed. Although Maclavio’s brief argues that the agent’s
testimony on this point was both inaccurate and highly prejudicial, nothing would have
prevented Maclavio from questioning the agent in order to reveal what Maclavio actually said.
         Second, if the agent’s answers on cross-examination contradicted Maclavio’s written
statement, Maclavio could have impeached the agent’s testimony by offering into evidence those
portions of the statement that the agent contradicted. The agent had read Maclavio’s written
statement, and thus had refreshed his recollection, before testifying about what Maclavio said
during interrogation. Federal Rule of Evidence 612 would have entitled Maclavio to offer into
evidence for impeachment purposes any portion of the statement that was inconsistent with the
agent’s testimony.
         Third, Maclavio could have called the agent as a witness during the presentation of his
own case, and questioned the agent about portions of the statement Maclavio had made (during
interrogation) that were not covered in the agent’s testimony during the Government’s case-in-
chief. Such questions, of course, would have been subject to a hearsay objection. To avoid such
objection Maclavio would have needed to convince the court that those portions of the statement
were against his interest when made, and therefore were admissible under Rule 804(b)(3).
         Although Maclavio’s brief argues that it was “fundamentally unfair” to allow the agent to
testify about the inculpatory parts – but not the exculpatory parts – of Maclavio’s statement,

                                                 14
The district court, therefore, did not abuse its discretion in allowing the INS agent to testify

regarding inculpatory portions, but not exculpatory portions, of Maclavio’s statement.



                                                  IV.

       In its sentencing order, the district court relied on 18 U.S.C. § 3583(d) to order Homero

deported after his release from imprisonment. On appeal, Homero claims the district court

lacked the authority to deport him. We agree. In United States v. Romeo, 122 F.3d 941, 943-44

(1997), we held that 8 U.S.C. § 1229a(a), enacted as part of IIRIRA, divested the district courts

of jurisdiction to order deportation pursuant to section 3583(d).10 We therefore vacate the

portion of the district court’s judgment that orders that Homero be deported upon his release

from imprisonment.11




Maclavio eschewed all of the options that could have corrected the alleged inaccuracies in the
agent’s testimony.
       10
           Section 1229a(a) eliminates the district court’s jurisdiction to order Homero deported
even though the district court imposed its sentence before IIRIRA was enacted. Section
1229a(a) is an “[i]ntervening statute[] conferring or ousting jurisdiction” and therefore applies to
all cases (such as Homero’s) that were pending when the statute was enacted. Romeo, 122 F.3d
at 944 (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 274, 114 S. Ct. 1483, 1501, 128 L.
Ed. 2d 229 (1994)).
       11
           Appellants raise several other challenges to their convictions and sentences: Ramirez
and Maclavio challenge the sufficiency of the evidence on each count charged against them, and
Homero challenges the sufficiency of the evidence on count five, claiming that the Government
failed to satisfy either the jurisdictional element or the knowledge element of the offense. We
reject these claims of error as meritless. Furthermore, Homero claims that he is entitled to a two
point reduction to his offense level for acceptance of responsibility under U.S.S.G. § 3E1.1(a).
Homero also claims that the Government failed to satisfy its burden of proof on count five
because it did not ask the court to certify as an expert its witness who testified that the pistol that
formed the basis for count five traveled in interstate commerce. We reject these two claims
because Homero failed to make timely objections during the trial.

                                                  15
                                               V.

       For the foregoing reasons, we VACATE Maclavio’s convictions for conspiracy to

distribute methamphetamine and possession with the intent to distribute methamphetamine, and

remand his case to the district court for a new trial on these two counts. Furthermore, we

VACATE the portion of the Homero’s sentence ordering him to be deported upon his release

from confinement. In all other respects, the judgment of the district court is AFFIRMED.




                                               16